Citation Nr: 1542525	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  11-07 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral varicose veins. 

2.  Entitlement to service connection for bilateral varicose veins.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1992 to December 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

This appeal consists of the paper claims file and documents in the Veterans Benefits Management System (VBMS) and Virtual VA.  VBMS only contains an appellate brief from the Veteran's representative.  Virtual VA contains irrelevant and duplicative documents.  The Board has reviewed the documents in both the paper claims file and the electronic claims files in rendering this decision. 


FINDINGS OF FACT

1.  The claim for service connection for bilateral varicose veins was last denied in a September 2007 rating decision.  The Veteran did not appeal the rating decision or submit new and material evidence within one year and it was final. 

2.  Evidence received since the September 2007 rating decision denying entitlement to service connection for varicose veins pertains to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's bilateral varicose veins are a result of his active military service.  


CONCLUSIONS OF LAW

1.  The September 2007 rating decision that denied service connection for bilateral varicose veins is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2007).

2.  New and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral varicose veins.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2015).

3.  The criteria for entitlement to service connection for bilateral varicose veins have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Board finds that the requirements of the VCAA have been met.  In light of the fact that the Board allows the benefit sought, further explanation of how VA has fulfilled the notice and assistance requirements of the VCAA is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

New and Material Evidence

Generally, a claim which has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2015).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.

Although the RO determined in a January 2011 rating decision that new and material evidence had been submitted to reopen the claim for bilateral varicose veins, the RO's determination on the matter is not binding on the Board.  The Board must independently review the evidence to determine whether there is new and material evidence to reopen the claim before adjudicating the underlying merits of the claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The Veteran filed a claim of entitlement to service connection for varicose veins in October 2006.  In February 2007, the RO denied service connection for bilateral varicose veins, citing no evidence of a current disability, in-service disability, or link to service.  This decision was confirmed and continued in rating decisions dated March 6, 2007, March 19, 2007, March 29, 2007, and May 2007.  

In July 2007, the Veteran sought to reopen the previously denied claim.  He was provided with an August 2007 VA examination.  In an August 2007 rating decision the RO determined that new and material evidence had been submitted sufficient to reopen the claim; however, the RO denied the claim on the merits concluding that the Veteran's condition was not incurred in or aggravated by military service.  In September 2007, a letter was sent to the Veteran notifying him of the decision and of his appellate rights.  The rating decision became final because no notice of disagreement or new and material evidence was submitted within one year of notice of the adverse decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).  

In October 2010, the Veteran again sought to reopen the previously denied claim.  The RO subsequently reopened the claim, and confirmed and continued the August 2007 rating decision, citing that the evidence did not show the condition was incurred in or aggravated by military service.  

The evidence at the time of the September 2007 rating decision included the Veteran's service treatment records which were silent for any varicose veins, VA treatment records, indicating varicose veins in 1994, and the Veteran's statements.  Also of record were multiple buddy statements regarding the Veteran's symptoms during and after service discharge and an August 2007 VA examination that provided a negative nexus opinion.  

The evidence submitted since the September 2007 denial includes an October 2010 medical statement from a VA Chief of Vascular Surgery, an October 2010 VA vascular consult report, and a December 2010 VA examination report.  The October 2010 medical statement from the VA Chief of Vascular Surgery provided a positive nexus opinion regarding the Veteran's bilateral varicose veins.  The October 2010 VA vascular consult report also provided a positive nexus opinion.   The December 2010 VA examination report provided a negative etiological opinion taking into consideration the findings of the VA Chief of Vascular Surgery.  

The Board finds that new and material evidence has been submitted.   For the purpose of determining whether new and material evidence has been submitted, the credibility of the October 2010 medical statement and October 2010 VA vascular consult report is presumed.  See Justus, 3 Vet. App. at 513.  The Board finds that the medical records submitted are new and material as they relate to a previously unestablished element of entitlement to service connection, namely evidence of a relationship between the Veteran's current disability and military service, and raise a reasonable possibility of substantiating the claim.  Accordingly, the evidence is sufficient to reopen the previously denied claim for service connection for bilateral varicose veins.  See 38 C.F.R. § 3.156(a) (2015).  

Entitlement to Service Connection for Bilateral Varicose Veins

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases are presumed by law and regulation to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  However, as the Veteran has not been diagnosed with one of the enumerated disorders listed under 38 C.F.R. § 3.309(a), application of 38 C.F.R. § 3.303(b) is not warranted.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3, 4.7.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In the present case, the evidence is replete with diagnoses of varicose veins.  In particular, a December 2010 VA examination report clearly shows that the Veteran has a diagnosis of a current bilateral varicose veins disability.  Therefore, the Board finds that the first element of service connection is met.    

As to an in-service disease or injury, the Veteran's service treatment records do not reflect a diagnosis of varicose veins or complaints of pain or swelling in the lower extremities.  However, the Veteran reported that he experienced pain and swelling in his legs during service.  Additionally, the Veteran explained that he did not seek treatment during service because he feared doing so would burden his peers with his assigned duties and would lead to ridicule.  

In support of his claim, the Veteran submitted a February 2007 letter from MT.  M.T stated that he served on active duty with the Veteran and reported that he observed the Veteran suffered from pain and swelling in his legs during service.  Additionally, MT reported that he believed the Veteran did not seek treatment for his condition during service because doing so would have caused the Veteran emotional and physical distress. 

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  See Layno v. Brown, 6 Vet.App. 465, 469 (1994).  The presence of varicose veins is not a determination that "medical in nature" and is capable of lay observation.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled in part on other grounds Walker v. Shinseki, 706 F.3d 1331 (Fed. Cir. 2012)).  Therefore, the Veteran is competent to report symptoms of recurrent pain and swelling in his legs during service and his worsening condition following discharge from service.  However, the Board must also assess the credibility and weight of the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran's statements regarding his symptoms during service are supported by other evidence in the record.  Specifically, the February 2007 letter from MT supports the Veteran's contentions regarding his symptoms during service and his explanation for the absence of service treatment records for his condition.  Further, a September 1994 VA Radiology Report noted the presence of a varicose vein merely nine months after the Veteran's discharge from military service.  Therefore, the Board finds that the Veteran's testimony is both credible and competent to establish the presence of the disability during service.  

The dispositive issue, therefore, is whether a relationship exists between the Veteran's current bilateral varicose vein disorder and service.

In an August 2007 VA examination report, the examiner diagnosed chronic bilateral venous insufficiency and concluded that the condition was not caused by or a result of military service.  The examiner's opinion was based on the rationale that no evidence of varicose veins was found in the Veteran's service treatment records and the earliest record of varicose veins was in May 2001, approximately seven years after service. 

In an October 2010 vascular consultation report, a VA Chief of Vascular Surgery diagnosed valvular insufficiency.  The Chief did not review the Veteran's service treatment records or claim's file.  However, during the examination the Chief obtained a detailed history from the Veteran regarding his symptoms during service and following discharge from the military.  The Chief opined that it was more likely than not that the Veteran's varicose vein disease was related to his military service, noting that the Veteran did not have a family history of varicose veins, there was no history of bony trauma or deep venous thrombosis, and the onset of varicosities was within one year of discharge from active military service.  

In an October 2010 statement, the VA Chief of Vascular Surgery provided a detailed summary of the Veteran's lay statements and medical history as discussed above.  The Chief opined that it was reasonable to say it was more likely than not that the Veteran's venous valvular insufficiency/varicose veins were a result of the Veteran's service in the military, noting again the Veteran's history and the timing of the onset of varicosities. 

In a December 2010 VA examination report, the examiner diagnosed varicose veins/venous valvular insufficiency, both superficial and deep venous valvular insufficiency.  The examiner reviewed the Veteran's service treatment records and VA medical records and opined that the Veteran's bilateral varicose veins were not due to or aggravated by time on active duty status.  The examiner based this opinion on the lack of evidence of varicose veins/venous valvular insufficiency in the Veteran's service treatment records, and that the earliest record of varicose veins was in May 2001, approximately seven years after the Veteran's separating from the military. 

Regarding the October 2010 medical statement, the Board notes that the VA Chief of Vascular Surgery did not review the Veteran's claims file during his evaluation of the Veteran.  However, the absence of claims file review alone does not render an opinion inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  The VA Chief conducted a thorough physical evaluation and obtained a detailed history of the Veteran's bilateral varicose vein symptoms and military service.  As discussed above, the Veteran's statements regarding his symptoms during service are competent and credible.  Additionally, in rendering his opinion the Chief noted the onset of varicosities within one year of the Veteran's service discharge, which is consistent with the Veteran's statements and the September 1994 VA Radiology Report.  The Board assigns significant probative value to the VA Chief's medical opinion as it is well reasoned, detailed, and consistent with other evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion). 

The Board acknowledges that the August 2007 and December 2010 VA medical opinions weigh against the Veteran's claim.  The Board however finds that the probative value of the opinions is diminished as they note that the earliest record found of varicose veins was in May 2001.  However, a September 1994 VA radiologic report noted an impression of varicose veins.  The examiner was directed to consider the September 1994 Radiologic Report in the examination request.  Additionally, in supporting his opinion the examiner did not discuss the Veteran's lay statements in which he maintained that he experienced pain and swelling during service.  These opinions, therefore, are not particularly probative as they are based on inaccurate facts.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based upon an inaccurate factual premise has no probative value).

Given the Veteran's competent and credible lay statement and the favorable opinion of the VA Chief of Vascular Surgery, the preponderance of the evidence indicates that the Veteran's bilateral varicose vein disability is related to the Veteran's period of service.  

Therefore, the evidence establishes the existence of a current disability, in-service occurrence of the disability, and a nexus to service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Accordingly, the Board finds that entitlement to service connection for bilateral veins is warranted.  


ORDER

The claim of entitlement to service connection for varicose veins is reopened.

Entitlement to service connection for varicose veins is granted.  




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


